WHICHARD, Judge.
“An extradition proceeding is intended to be a summary and mandatory executive proceeding. See, U.S. Constitution, Art. IV, § 2, cl. 2; G.S., Chap. 15A, Art. 37 (Uniform Criminal Extradition Act.)” State v. Carter, 42 N.C. App. 325, 328, 256 S.E. 2d 535, 537, appeal denied, 298 N.C. 301, 259 S.E. 2d 302 (1979).
Whatever the scope of discretion vested in the governor of an asylum state, . . . the courts of an asylum state are *123bound by Art. IV, § 2 . . . and, where adopted, by the Uniform Criminal Extradition Act [N.C. G.S. 15A, art. 37]. A governor’s grant of extradition is prima facie evidence that the constitutional and statutory requirements have been met. . . .
Once the governor has granted extradition, a court considering release on habeas corpus can do no more than decide (a) whether the extradition documents on their face are in order; (b) whether the petitioner has been charged with a crime in the demanding state; (c) whether the petitioner is the person named in the request for extradition; and (d) whether the petitioner is a fugitive.
Michigan v. Doran, 439 U.S. 282, 288-289, 58 L.Ed. 2d 521, 527, 99 S. Ct. 530, 535 (1978).
The trial court here made findings of fact in the specific language of the first three of the four items set forth above as the only matters into which the courts of an asylum state may properly inquire. It found that the extradition documents were in order; that the defendant had been charged in South Carolina with the crime of possession of marijuana with intent to distribute; and that defendant was the person named in the extradition request. As to the fourth item, whether defendant is a fugitive, the court found that there was probable cause to believe defendant had fled the jurisdiction of South Carolina. A fugitive is “one who flees.” Black’s Law Dictionary 604 (5th ed. 1979). The term is “used in criminal law with the implication of a flight, evasion, or escape from arrest, prosecution, or imprisonment.” Id. Thus the finding that there was probable cause to believe defendant had fled the jurisdiction of South Carolina constituted a finding that there was probable cause to believe that he was a fugitive from that state. These findings are amply supported by competent evidence in the record; and “[i]t is settled law that the findings of the trial judge when supported by competent evidence . . . are binding and conclusive in appellate courts in this jurisdiction.” State v. Stepney, 280 N.C. 306, 317, 185 S.E. 2d 844, 851 (1972).
The trial court having limited its decision to those matters into which the courts of an asylum state may properly inquire, *124and its findings on those matters being amply supported by competent evidence in the record, its order should be and is
Affirmed.
Judges Martin (Robert M.) and Becton concur.